         Case 3:17-cr-00030-CAR-CHW Document 180 Filed 09/09/21 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF GEORGIA
                                     ATHENS DIVISION

UNITED STATES OF AMERICA                     :
                                             :
           v.                                :
                                             :       Case No. 3:17-CR-30-(CAR)-3
CASEY WATTS,                                 :
                                             :
      Defendant.                             :
_________________________________            :

                ORDER ON DEFENDANT’S MOTION FOR RECCOMENDATION

           Before the Court is Defendant’s Motion for Recommendation to the Bureau of

Prisons (BOP) for Pre-Release Custody [Doc. 179]. In the Motion, Defendant requests that

the Court recommend to the BOP he be allowed to serve one year in pre-release custody

in the Residential Reentry Center or one year of home confinement per the terms of the

Second Chance Act. The Court declines to give such a recommendation at this time.

           In executing a sentence of confinement, the federal BOP has the statutory authority

to “designate the place of the prisoner’s imprisonment,” and “may designate any

available penal or correctional facility that meets minimum standards of health and

habitability established by the Bureau.” 1 Such correctional facilities may include a

community correctional facility, or “halfway house.” The BOP is required, “to the extent

practicable” to ensure




1
    18 U.S.C. § 3621(b).

                                                 1
      Case 3:17-cr-00030-CAR-CHW Document 180 Filed 09/09/21 Page 2 of 3




        that a prisoner serving a term of imprisonment spends a portion of the final
        months of that term (not to exceed 12 months) under conditions that will
        afford that prisoner a reasonable opportunity to adjust to and prepare for
        the reentry of that prisoner into the community. Such conditions may
        include a community correctional facility. 2

The designation of a community correctional facility or halfway house for purposes of

reentry is thus entrusted by law to the discretion of the BOP.

        The Bureau’s designation of the place of confinement is guided by a number of

considerations, including “any statement by the court that imposed the sentence – (A)

concerning the purposes for which the sentence to imprisonment was determined to be

warranted; or (B) recommending a type of penal or correctional facility as appropriate.”3

Any recommendation of the court, however, “shall have no binding effect on the

authority of the Bureau . . . to determine or change the place of imprisonment of that

person.” 4

        This Court has considered Defendant’s request and declines to make a

recommendation to the BOP regarding Defendant’s pre-release placement in a

Residential Reentry Center or a recommendation in favor of a term of home confinement.

The Court takes no position as to Defendant’s designation of confinement and leaves such

designation to the experience and discretion of the BOP.

        Accordingly, the Petitioner's Motion [Doc. 179] is DENIED.



2
  18 U.S.C. § 3624(c)(1).
3
  18 U.S.C. § 3621(b)(4).
4
  18 U.S.C. § 3621(b).

                                             2
Case 3:17-cr-00030-CAR-CHW Document 180 Filed 09/09/21 Page 3 of 3




 SO ORDERED, this 9th day of September, 2021.



                               s/ C. Ashley Royal_________________
                               C. ASHLEY ROYAL, SENIOR JUDGE
                               UNITED STATES DISTRICT COURT




                                  3
